Citation Nr: 0604244	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of dislocated nose with myositis, myalgias, and 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1979 to September 
1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
This case was previously before the Board in October 2004, 
and was remanded for additional development and adjudication.  

In January 2006, the veteran appeared at the RO with his 
representative at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.


FINDINGS OF FACT

1.  The veteran's back injury in service was acute and 
transitory, and a continuing disability was not then present.  
He has not submitted or identified competent medical evidence 
of a nexus between his currently diagnosed back disability 
and any event or incident during his active military service.  

2.  The veteran is receiving the maximum schedular evaluation 
for residuals of dislocated nose with myositis, myalgias, and 
allergic rhinitis.  His disability is not manifested by a 
need for frequent hospitalization, and there is no evidence 
that it causes a marked interference with employment.



CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a dislocated nose, myalgias, and allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 
6502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).


In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in April 2001, prior to the initial AOJ 
decision in August 2001.  

The record reflects that the veteran was provided with copies 
of the August 2001 and August 2002 rating decisions, the 
August 2002 statement of the case and the supplemental 
statements of the case issued in June 2003, March 2004, and 
April 2005.  By way of these documents, he was informed of 
the evidence needed to support his claims for service 
connection and an increased rating.  Thus, these documents 
provided notice of the laws and regulations, the cumulative 
evidence already of record, and the reasons and bases for the 
determination made regarding the claims, which the Board 
construes as reasonably informing him of the information and 
evidence not of record that is necessary to substantiate his 
claims.

By a letter dated in April 2001, the RO advised the veteran 
of the criteria for establishing his claims, the types of 
evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  It is clear, from submissions by 
and on behalf of the veteran, that he is fully conversant 
with the legal requirements in this case.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  Thus, the contents of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, post-service 
outpatient treatment records, and the September 2000, April 
2003, January 2004, and March 2005 VA examination reports 
have been obtained and associated with the claims file.  The 
veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted upon.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist the veteran 
with the development of his claims.  38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2005).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Factual Background

The service medical records (SMRs) show that in November 1982 
the veteran injured his nose during a flag football game.  In 
December 1982, he was treated for a low back laceration 
caused by a fall on a metal table at work.  The laceration 
was superficial and about four inches in length.  The 
laceration was in the lower central back at about L1-L4.  It 
was cleaned with peroxide solution and bandaged.  There are 
no subsequently dated medical records on file reflecting 
further complaints, evaluation, or treatment during the 
remaining months of service, including at the time of 
separation.  

Post-service medical treatment records show that in May 1998 
the veteran was involved in a motor vehicle accident.  He was 
treated for low back muscle aching, diagnosed as lumbar 
strain.  

During VA examination in September 2000, the examiner noted 
the veteran's history of a nose dislocation in 1982.  He 
complained that since then he had suffered pain on a daily 
basis, which interfered with his daily activities.  He also 
complained of periodic nasal congestion, and difficulty 
breathing through his nose.  He was taking Motrin and 
decongestants as needed.  Examination of the nose revealed 
exquisite pain to palpation.  There was some inflammation of 
the nasal mucosa in both nostrils.  There was also 
approximately a 2 percent obstruction in each nasal and some 
very mild post nasal drip noted in the throat.  X-rays of the 
nasal bones showed no evidence of fracture.  The nasal septum 
was midline in location and the traumatic sinuses were clear.  
The diagnosis was traumatic myositis and myalgias, status 
post dislocation of the nose and chronic allergic rhinitis.

The veteran also gave a history of low back injury in 1982, 
when he hit his low back on the corner of a large metal table 
and an acute sprain was diagnosed.  He was treated on an 
outpatient basis and prescribed Motrin for pain.  His current 
complaint was of daily low back pain which was increased by 
prolonged standing, walking, sitting, or with stooping or 
bending forward.  The pain interfered with his daily 
activities.  Active and passive range of motion of the lumbar 
spine revealed flexion forward limited to 70 degrees, 
extension backwards limited to 5 degrees, right lateral 
flexion limited to 25 degrees, left lateral flexion limited 
to 10 degrees, rotation to the right was limited to 20 
degrees and rotation to the left limited to 5 degrees.  Pain 
was visibly manifested in the lumbar spine on motion.  There 
was no deformity, ankylosis, gait or neurological 
abnormality.  X-rays of the lumbar spine were normal.  The 
diagnosis was chronic lumbosacral strain.  

Additional outpatient treatment records in 2000 and 2001 show 
continued treatment including physical therapy for low back 
pain, variously diagnosed as lumbago, chronic back strain and 
lumbalgia.  He gave a history of back pain since the 1980s 
following an injury in service.  In November 2000, the 
veteran was treated for chronic nasal congestion, especially 
on the right nostril.  On examination the nostrils were 
patent without polyps or lesions.  The nasal mucosa was 
somewhat pale and boggy.  There was no paranasal tenderness.  
The clinical assessment was allergic rhinitis.  

In an August 2001 rating action, service connection was 
granted for residuals of dislocated nose with myositis, 
myalgias and allergic rhinitis.  This disability was the 
subject of subsequent adjudication by the RO, and a 10 
percent evaluation was ultimately assigned.  

During VA examination in April 2003, the veteran complained 
of persistent nose pain, which had progressively worsened 
over the years.  He also complained of chronic nasal 
congestion and a clear nasal discharge, which interfered with 
breathing through his nose.  He also reported treatment for 
allergic rhinitis and sinusitis.  He sdaid these symptoms 
would occur daily and were brought on by weather changes, 
dust, wind, trees, grass, and other factors.  He denied any 
purulent discharge, dyspnea at rest or on exertion, or speech 
impairment.  The condition affected his occupation and daily 
activities, but there had been no periods of incapacitation 
requiring bedrest.  Over the past 12 months he had required 
only about a week of sick leave secondary to his condition.  
On examination, there was tenderness to palpation over the 
bridge of the nose.  The mucosa was hyperemic and boggy, and 
the turbinates were engorged.  There was 60 percent 
obstruction of the right nostril and 30 percent obstruction 
of the left nostril.  There was a clear nasal discharge and 
tenderness to palpation of the frontal sinuses.  Radiological 
findings of the sinuses were consistent with sinusitis 
involving the ethmoidal cells.  The remainder of the 
paranasal sinuses were clear.  X-rays of the nasal bone were 
normal.  The diagnoses were residuals, status post nasal bone 
fracture with persistent pain, allergic rhinitis and 
recurrent sinusitis.  

On VA examination in January 2004 the veteran continued to 
complain of nose pain, nasal congestion, and postnasal drip 
with some difficulty breathing through his nose.  The 
examiner noted the diagnoses of allergic rhinitis and 
sinusitis.  Currently the veteran complained of daily flare-
ups, which lasted all day.  He took decongestants, 
antihistamines, and Tylenol as needed.  Examination of the 
nose revealed moderately severe nasal congestion bilaterally.  
There was 40 percent obstruction in the right nostril and 20 
percent obstruction in the left.  Examination of the throat 
revealed some postnasal drip with some injection of the 
pharynx.  The sinuses were slightly tender to palpation.  The 
examiner referred to previous radiological findings which 
showed sinusitis involving the ethmoidal cells, normal 
paranasal sinuses, and mild sinusitis.  The nasal bones were 
within normal limits.  The diagnosis included chronic 
myositis and myalgia of the nose, chronic allergic rhinitis 
and chronic sinusitis both with recurrent acute 
exacerbations.  There was no deviation of the nasal septum.  

On VA examination in March 2005, the veteran's complaints of 
pain, nasal congestion, and difficulty breathing remained 
essentially unchanged.  He reported that he was employed as a 
security guard and that because of his symptoms he 
experienced a lack of endurance and chronic fatigue on a 
daily basis.  He was on medication for pain, and took 
decongestants and antihistamines as needed.  He was also on a 
Flicking nasal inhaler and allergenic ointment all with 
little relief.  Examination of the nose revealed mild pain 
and tenderness to palpation involving the nasal bones on both 
sides of the nose.  The nose showed moderately severe nasal 
congestion.  There was 50 percent obstruction of the right 
nostril and 40 percent obstruction of the left nostril.  
Examination of the throat revealed some post nasal drip with 
slight injection of the pharynx.  There was slight tenderness 
to palpation of the sinuses.  X-rays of the nasal bones were 
within normal limits.  The nasal septum was midline.   X-rays 
of the sinuses were consistent with sinusitis.  


During his videoconference hearing in January 2006, the 
veteran presented testimony about the onset and severity of 
his back disability.  He testified that he has experienced 
back pain ever since his injury during service.  He stated 
that he had not been placed on a limited duty profile, and 
did not receive any further treatment to his back during his 
remaining 10 years of service.  He also testified that he did 
not seek medical treatment for his back immediately following 
service.  He said he does wear a back brace, which he 
purchased while he was still in service.  The veteran then 
testified that he has constant trouble breathing as a result 
of a stuffy nose, which he treats with a nasal spray and 
over-the-counter pain medications.  He testified that he 
misses work once or twice a month as a result of this 
condition.  He said he had not been hospitalized because of 
his service-connected nose dislocation residuals, and had no 
history of surgery for it.  

C.  Service Connection

In general, to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

The Court of Appeals for Veterans Claims has established 
rules for the granting of claims based upon the chronicity 
and continuity of symptomatology provisions of 38 C.F.R. 
§ 3.303(b).  The Court has ruled that the chronicity 
provision of section 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
granted or reopened on the basis of section 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that post-service symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise " to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran's SMRs fail to reveal any significant injury to 
the low back, other than the injury in December 1982.  The 
veteran was not diagnosed as having any chronic disability.  
Subsequent service records reveal that the veteran did not 
identify any additional symptoms associated with the injury, 
and did not report any additional pertinent complaints.  
Based upon that evidence, the injury was apparently acute and 
transitory in nature, and resolved with treatment.  As a 
result, the veteran's service medical records do not 
affirmatively establish that any current low back disability 
had its onset during military service.  

Post-service treatment records document ongoing treatment for 
chronic back pain.  However, these treatment records do not, 
in any way, suggest that the veteran's claimed symptomatology 
originated during military service.  The first documented 
medical treatment for back pain did not occur until after the 
veteran was involved in a motor vehicle accident in 1998, six 
years after his separation from active service.  He was later 
diagnosed with lumbar strain by a VA examiner.  The physician 
did not specifically relate the veteran's lumbar strain to 
service, nor did subsequent doctors and chiropractors who 
treated the veteran thereafter.  No additional post-service 
medical records that discuss the etiology of the veteran's 
low back disability have been obtained and associated with 
the claims folder.  

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current low back disability is related to his active 
military service.  As he is not a medical expert, he is not 
qualified to express an opinion regarding medical causation.  
As it is the province of trained health care professionals to 
enter conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 
7 Vet. App. 134, 137 (1994), the veteran's contentions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board does not doubt the sincerity of the veteran's 
belief in his contentions.  However, his current statements 
of medical history placing the presence of a low back 
disability in service are contradicted by other evidence 
compiled contemporaneously during his period of active duty.  
The Board notes that although there was the trauma to the low 
back in 1982, it was not of the type or severity alleged by 
the veteran.  The Board finds that the evidence preponderates 
against a conclusion that the veteran suffered any sequelae 
from the low back laceration, which had resolved by the time 
of his separation from service.  The objective 
contemporaneous medical records are more probative to the 
question of the severity of the injury than the veteran's 
inconsistent history reported several years after the injury.  
Thus, that contrary evidence significantly reduces the 
probative weight to be assigned to his statements.  In this 
respect, the Board is not finding or implying that the 
veteran is deliberately or consciously misrepresenting his 
medical history.  Rather, the Board simply concludes that the 
contemporaneous service medical records are far more reliable 
as to events in-service than his remote memory.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for low back disability, and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002).


D.  Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code (DC) 6502, a maximum 10 percent rating 
is warranted for traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2005).

The evidence does not show that an evaluation in excess of 10 
percent is warranted at any time during the appeal period for 
residuals of a nose dislocation under DC 6502.  Since the 
claim for service connection was filed in 2000, the veteran's 
complaints (primarily, pain, nasal congestion and nasal 
obstruction) have essentially remained unchanged, and have 
been clearly documented in the examination reports.  A review 
of the recent VA examinations noted above shows that the 
veteran has a 40 to 60 percent blockage of the right nostril 
and 20 to 40 obstruction in the left nostril.  Because the 
veteran has been awarded the maximum schedular rating 
available for residuals of a dislocated nose, the Board finds 
that consideration of the Rating Schedule does not provide 
any basis for the award of a higher rating.

The Board finds no other provision upon which to assign a 
higher rating.  In this regard, although allergic rhinitis 
has been diagnosed, there have been no clinical findings that 
the veteran had polyps to warrant a 30 percent rating under 
DC 6522.  Moreover, while chronic sinusitis has been 
diagnosed, such has not been manifested by three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or by more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting as required for a higher 30 
percent evaluation under Diagnostic Code 6513.  38 C.F.R. § 
4.97 (2005).  The veteran does not contend, nor does the 
objective medical evidence of record support a finding of 
bacterial rhinitis (DC 6523) or granulomatous rhinitis (DC 
6524).  Id. 

A 10 percent evaluation is the maximum schedular evaluation 
available for residuals of dislocated nose.  A higher 
schedular rating is not available.  Therefore, the Board has 
considered an extraschedular rating.  In doing so, however, 
the Board finds that an extraschedular rating is not 
warranted since the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  Specifically, 
there is no evidence that this disability alone interferes 
markedly with employment in a way not contemplated by the 
schedular rating.  The Board observes that the veteran is 
able to continue to work on a full time basis as a security 
guard, and his testimony at the hearing established that that 
he lost, at most, 1-2 days of work per month.  Nor is there 
any evidence that the condition has caused repeated 
hospitalizations, or that there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.  

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level, and that a remand 
for consideration of an extraschedular evaluation is not 
warranted.

The clinical findings presented throughout the veteran's 
claim do not support an evaluation higher than 10 percent.  
Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted. 


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.  

Entitlement to an evaluation in excess of 10 percent for a 
service-connected residuals of dislocated nose, myalgias, and 
allergic rhinitis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


